Citation Nr: 1738385	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for bilateral hearing loss, to include on an extra-schedular basis.

2.  Entitlement to an effective date earlier than June 24, 1991, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than August 4, 2010, for the grant of a 20 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 1991 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his June 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In December 2015, in writing, the Veteran withdrew his request for a hearing before a member of the Board.  38 C.F.R. § 20.704(e) (2016).   
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's bilateral hearing loss has been no worse than a Level VI in the right ear and a Level VII in the left ear.

2.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was received on June 24, 1991.
 
3.  Service connection for bilateral hearing loss was initially granted in a September 1991 rating decision; at that time, a noncompensable rating was assigned, and the Veteran did not appeal that decision. 

4.  The Veteran subsequently filed a claim for an increased rating for bilateral hearing loss, which was received by VA on August 4, 2010.

5.  It is not factually ascertainable that an increase in hearing loss warranting a compensable rating occurred during the one-year period prior to receipt of the Veteran's claim on August 4, 2010.

6.  In its September 2016 remand, the Board determined the latter two issues listed on the title page, above, were on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but not higher, have been met for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for an effective date earlier than June 24, 1991, for the award of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date earlier than August 4, 2010, for the grant of an increased rating of 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.85, Tables VI, VIa, VII (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  In an August 2017 brief, the Veteran's representative challenged the adequacy of an October 2011 VA audiometric examination.  As explained below, the Board finds that this examination is adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Rating higher than 20 percent for bilateral hearing loss

Disability ratings for a hearing loss disability are derived from application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2016).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (b) (2016).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c) (2016).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those under § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85 (d) (2016). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85 (e) (2016).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately;

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2016).

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board initially notes, again, that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must use the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85 (a) (2016).  The Board notes several audiograms and other hearing loss treatment notes appear in the record but do not include use of the Maryland CNC test.  As such, the Board will not discuss these records below, since they are not valid for VA rating purposes.  

In this regard, the Board notes there has been considerable confusion regarding an audiogram submitted by the Veteran which was performed in October 2011 pursuant to a pending employment contract.  Correspondence sent by the RO to the examining audiologist confirmed that although the audiologist was licensed by the state, the Maryland CNC test was not utilized as part of the Veteran's testing.  As further detailed below, however, the audiogram in question showed the Veteran's puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were each 55 decibels or higher.  As such, pursuant to 38 C.F.R. § 4.86, Roman numeral designations for each ear's hearing impairment may be derived from Table VIa, rather than Table VI, and thus may be derived without reference to the Veteran's speech discrimination scores.  See 38 C.F.R. § 4.85(c) (2016).  Accordingly, the Board has determined the October 2011 audiogram results may be utilized for VA rating purposes.
 
By way of background, the RO granted service connection for bilateral hearing loss in a September 1991 rating decision, and assigned a noncompensable rating.  The Veteran filed a claim for an increased rating in August 2010.

The Veteran was afforded a private audiology examination in August 2010.  Puretone thresholds were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
65
65
65
70
LEFT
65
70
75
85

Although provided by a physician, there is no indication of the qualifications of the audiologist and no speech discrimination testing was reported.  However, for comparison purposes, it is included here.  Because the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) were 55 decibels or more, the Roman numeral designation for each ear may be determined from Table VIa.  See 38 C.F.R. § 4.86 (2016).  Applying the values above to Table VIa results in a Level V Roman numeral designation for the right ear and a Level VI Roman numeral designation for the left ear.  Application of a Level V designation and a Level VI designation to Table VII would have resulted in a 20 percent rating.

The Veteran was afforded a VA audiology examination in March 2011.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
75
LEFT
60
70
70
80

Speech discrimination was 94 percent in the right ear and 94 percent in the left ear using the Maryland CNC test.  The examiner noted the effect of the Veteran's hearing loss on his occupation included difficulty hearing the phone, hearing and understanding speech, hearing alarm signals, and passing a hearing test for work.
 
Because the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) were 55 decibels or more, the Roman numeral designation for each ear may be determined from Table VIa.  See 38 C.F.R. § 4.86 (2016).  Applying the values above to Table VIa results in a Level V Roman numeral designation for the right ear and a Level VI Roman numeral designation for the left ear.  Application of a Level V designation and a Level VI designation to Table VII results in a 20 percent rating.

In a June 2011 rating decision, the RO increased the Veteran's bilateral hearing loss rating to 20 percent, effective August 4, 2010, the date the Veteran's increased rating claim was received by VA.

As noted above, the Veteran submitted an audiogram by a state-licensed audiologist in October 2011.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
75
70
75
LEFT
70
75
85
85

As discussed above, the speech recognition scores were not obtained using the Maryland CNC test, and are therefore invalid.  However, because the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) were 55 decibels or more, the Roman numeral designation for each ear may be determined from Table VIa, without reference to speech discrimination scores.  See 38 C.F.R. § 4.85(c), 4.86 (2016).  Applying the values above to Table VIa results in a Level VI Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear.  Application of a Level VI designation and a Level VII designation to Table VII results in a 30 percent rating.  

The Veteran underwent an additional VA audiology examination in December 2012.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
70
70
LEFT
65
70
70
80

Speech discrimination was 92 percent in the right ear and 96 percent in the left ear using the Maryland CNC test.  The examiner noted the Veteran reported difficulty understanding speech and the television, as well as difficulty hearing and understanding his spouse.
 
Because the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) were 55 decibels or more, the Roman numeral designation for each ear may be determined from Table VIa.  See 38 C.F.R. § 4.86 (2016).  Applying the values above to Table VIa results in a Level V Roman numeral designation for the right ear and a Level VI Roman numeral designation for the left ear.  Application of a Level V designation and a Level VI designation to Table VII results in a 20 percent rating.  

The Veteran was afforded a final VA audiology examination in December 2014.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
55
65
LEFT
60
65
60
75

Speech discrimination was 86 percent in the right ear and 84 percent in the left ear using the Maryland CNC test.  The examiner noted the effect of the Veteran's hearing loss on the ordinary conditions of daily life, including his ability to work, was difficulty hearing and understanding, especially if he was in a group or crowd. 

Because the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) were 55 decibels or more, the Roman numeral designation for each ear may be determined from Table VIa.  See 38 C.F.R. § 4.86 (2016).  Applying the values above to Table VIa results in a Level IV Roman numeral designation for the right ear and a Level V Roman numeral designation for the left ear.  Application of a Level V designation and a Level IV designation to Table V results in a 10 percent rating.  However, in light of the previous audiogram results showing entitlement to a 20 percent rating, the RO resolved reasonable doubt in favor of the Veteran and did not take any action to reduce his rating based on the December 2014 examination results.

Upon review, and having resolved all reasonable doubt in favor of the Veteran, the Board finds a 30 percent rating is warranted for the Veteran's bilateral hearing loss throughout the period of the claim, based on the October 2011 audiogram results discussed above.  However, upon a thorough review of the entire record, the evidence does not show entitlement to a rating higher than 30 percent on a schedular basis.

Earlier effective date for service connection for bilateral hearing loss

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  The effective date "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a) (2016).

The Board notes the Veteran has made reference to filing a claim for service connection for hearing loss in 1976, shortly after his discharge from active duty.  In this regard, the Board notes there is no record of such a claim in the Veteran's file.  Further, by the Veteran's own reported history, his 1976 claim for service connection was denied, and he did not subsequently file any claim with VA for many years thereafter.  Service connection was granted in September 1991 following a claim received by VA on June 24, 1991.  Because the denial of any existing 1976 claim was not appealed, such claim would have been considered final, and the earliest effective date permitted under VA regulations would be the date of the June 24, 1991, claim for service connection.

Upon a thorough review, there is no document of record dated prior to June 24, 1991, which could be construed as a formal or informal claim for service connection for bilateral hearing loss.  Accordingly, the Board finds an effective date earlier than June 24, 1991, for the grant of service connection for hearing loss, is not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  Accordingly, the doctrine is inapplicable, and the claim must be denied.

Earlier effective date for 20 percent rating for bilateral hearing loss

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2016). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110 (b)(2) (West 2015); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2) (West 2015); 38 C.F.R. § 3.400 (o)(1)(2) (2016).

The date of receipt of private physician or lay evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157 (2016).

The RO determined that correspondence received by VA on August 4, 2010, constituted a claim for an increased rating for bilateral hearing loss.  As such, in the June 2011 rating decision on appeal, the RO increased the Veteran's rating to 20 percent effective August 4, 2010, the date the claim was received.  Upon a thorough review of the entire record, there is no medical or lay evidence showing a factually ascertainable increase in hearing loss within the one-year period prior to August 4, 2010.  Based on the foregoing, the Board has determined an effective date earlier than August 4, 2010, for the 20 percent rating for bilateral hearing loss, is not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  Accordingly, the doctrine is inapplicable, and the claim must be denied.

Additional Considerations

The Board notes the Veteran has contended he is entitled to an extra-schedular rating for his bilateral hearing loss.  In this regard, "[r]atings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85  and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206  (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295  (April 12, 1994). Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

In addition, in an April 2016 rating decision, the RO granted a total disability rating based on individual employability (TDIU) due to his service-connected psychiatric disorder, effective July 3, 2013.  However, the Veteran has continued to adamantly contend that he is entitled to compensation commensurate with salaries offered to him by overseas military contractors who ultimately revoked employment offers when he failed required pre-deployment hearing tests.  The Board has interpreted these assertions as a claim for an additional TDIU based solely on the Veteran's hearing loss, presumably in part to gain entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(1).  

In this regard, the Board notes it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2016).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

In an August 2013 memorandum, the VA Director of Compensation Service determined that entitlement to an extra-schedular rating for bilateral hearing loss was not warranted, as there was no unusual or exceptional disability pattern rendering application of the rating schedular criteria impractical, and the evidence did not show the Veteran's hearing loss impacted all forms of employment. 
In addition, the Director determined that entitlement to an extra-schedular TDIU based solely on the Veteran's hearing loss was not warranted.  As noted above, this memorandum was authored prior to the grant of a TDIU due to the Veteran's service-connected psychiatric disorder in April 2016.

The record and the Veteran's own reported history show he was employed as a law enforcement officer in Georgia for approximately 20 years, despite the challenges his hearing loss presented.  These challenges included having to ask colleagues and judges to repeat themselves, and having to turn his radio up to its maximum volume.  Following his law enforcement career, the Veteran worked for contractors for the United States military.  In September 2011, the Veteran received a lucrative contract offer for an overseas position from Military Professional Resources, Inc. (MPRI), but the Veteran was deemed non-deployable and the offer was revoked when he failed a newly-implemented hearing test in October 2011.  The Veteran contends he is entitled to hundreds of thousands of dollars from VA due to this and other lost employment opportunities.

The Board agrees with the VA Director of Compensation's findings in this case with respect to both entitlement to an extra-schedular rating for bilateral hearing loss and entitlement to a TDIU due to hearing loss alone, whether on a schedular or extra-schedular basis.  With regard to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the evidence does not show the Veteran's hearing loss is exceptional or unusual, such as to render application of the rating schedule impractical.  Indeed, the Veteran's level of hearing loss, as measured by puretone thresholds and speech recognition scores, is directly contemplated by the rating schedule.  In addition, while the Veteran has been prevented by his hearing loss from engaging in a highly specific area of employment with technical hearing requirements, the record does not support a finding that the Veteran's hearing loss prevents him from engaging in any other occupation.  In this regard, the Board notes the Veteran's 30 percent rating for hearing loss (assigned in this decision) constitutes recognition of interference with occupational functioning.  However, the Board has determined that preclusion from a highly specific area of employment does not constitute "marked interference with employment" within the meaning of 38 C.F.R. § 3.321(b)(1).  As such, the Board has determined that entitlement to an extra-schedular rating for bilateral hearing loss higher than 30 percent is not warranted.

With regard to entitlement to a TDIU based solely on hearing loss, whether on a schedular or extra-schedular basis, again, the record does not support a finding that the Veteran is precluded from all forms of substantially gainful employment consistent with his education and occupational background solely due to his bilateral hearing loss.  In this regard, again, the Board notes the Veteran's contention is primarily that he is prevented from engaging in overseas security contracting work due to his inability to meet technical hearing test standards.  However, the standard for entitlement to a TDIU is not an inability to be employed in a specific, chosen occupation.  Instead, it is an inability to obtain and maintain any substantially gainful employment consistent with a claimant's education and occupational background.  In this regard, the evidence simply does not show the Veteran is precluded from all substantially gainful employment by his hearing loss alone.  As such, the Board has determined that entitlement to a TDIU for hearing loss alone, whether on a schedular or extra-schedular basis, is not warranted.

With regard to the Veteran's continued arguments that he is entitled to compensation commensurate with his lost income from particular employment opportunities, VA regulations simply do not include any mechanism for tailoring compensation to lost employment opportunities on an individual basis.  Instead, evaluations are granted on a scale from 0 to 100 for each service-connected disability, and monthly compensation is paid in accordance with established VA regulations. 

The Board also acknowledges the Veteran has cited to 38 C.F.R. § 21.51 for the proposition that his hearing loss is a "vocational impairment."  However, § 21.51 pertains only to entitlement to VA Vocational Rehabilitation benefits, and has no bearing on any claim presently before the Board.




ORDER

The Board having determined that a 30 percent rating is warranted for the Veteran's bilateral hearing loss throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.
 
Entitlement to an effective date earlier than June 24, 1991, for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than August 4, 2010, for the grant of a 20 percent rating for bilateral hearing loss is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


